Citation Nr: 9908364	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-33 977 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1959 to May 1962 
and from February 1969 to October 1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for arteriosclerotic heart disease.  This appeal 
also arises from an April 1998 rating decision which denied 
entitlement to service connection for tinnitus.

The Board notes that the veteran's representative has briefed 
the issues of entitlement to an increased rating for 
arthritis of the lumbar spine, and entitlement to an 
increased rating for hearing loss.  However, the Board finds 
that neither of those issues is before the Board as the 
veteran has not perfected an appeal on either issue.  A May 
1997 rating decision granted an increased rating of 20 
percent for arthritis of the lumbar spine and continued a 
noncompensable rating for bilateral hearing loss.  The 
veteran filed a notice of disagreement to those denials by 
means of a January 1998 statement in support of claim.  
However, the veteran failed to submit a substantive appeal 
subsequent to the March 1998 statement of the case and within 
the remainder of the year following his June 2, 1997, 
notification of the May 1997 rating decision.  38 C.F.R. 
§ 20.302(b) (1998).  Furthermore, there is no other 
communication of record subsequent to the March 1998 issuance 
of the statement of the case and prior to June 2, 1998, which 
could constitute a substantive appeal.  Therefore, as a 
substantive appeal was not received on those issues, those 
issues are not before the Board.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board feels that a VA evaluation would be useful in 
determining whether the veteran's tinnitus may be related to 
his service or to his service-connected hearing loss.

The Board also notes that there appear to be records relating 
to the veteran's treatment for arteriosclerotic heart disease 
which are not of record.  Specifically, in a July 1997 letter 
the veteran provided the telephone numbers of four doctors 
who had treated him for chest pain.  The  records relating to 
his April 1997 myocardial infarction also appear to be 
incomplete.  Therefore, the Board feels that these records 
should be sought.  Furthermore, the Board feels that a VA 
cardiovascular evaluation would be useful in determining 
whether the veteran had any cardiovascular disability in 
service or whether any arteriosclerotic heart disease is 
related to his service.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for chest pain or 
arteriosclerotic heart disease subsequent 
to his separation from service.  The 
Board notes that the veteran provided 
telephone numbers for four doctors in a 
July 1997 letter.  After securing the 
necessary release, the RO should obtain 
the pertinent records from those 
physicians listed and any others named.

2. The RO should have the audiologist who 
examined the veteran in May 1997 do the 
following:

a)  He should perform a thorough 
review of the veteran's claims file 
(if he did not do so in May 1997) 
and medical history and should state 
in the examination report that such 
review has been conducted.

b)  He should state whether the 
veteran has tinnitus.

c)  If tinnitus is present, the 
audiologist should provide an 
opinion as to whether it is as 
likely as not that the veteran's 
tinnitus was incurred in or 
aggravated by service, is the result 
of acoustic trauma incurred in 
service, or is proximately due to or 
the result of any disease or injury 
incurred in or aggravated by 
service, to include his service-
connected hearing loss.  When 
requested to provide an opinion as 
to likelihood, it is most useful to 
the Board if the examiner classifies 
the likelihood as "definitely," 
"more likely than not," "as 
likely not," "more likely not," 
"definitely not."

3.  The RO should have the physician who 
examined the veteran in April 1997 do the 
following:

a)  The physician should perform a 
thorough review of the veteran's 
claims file and medical history (if 
he did not do so in April 1997) and 
should state in the examination 
report that such review has been 
conducted.

b)  The physician should provide an 
opinion as to whether it is as 
likely as not that any current 
cardiovascular disability, to 
include arteriosclerotic heart 
disease, was incurred in the 
veteran's service or is proximately 
due to or the result of any disease 
or injury incurred in his service.  
Where an opinion as to likelihood is 
requested, it is most useful to the 
Board if the examiner characterizes 
the likelihood as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."  If 
that physician is not available, 
then another should conduct the 
review and provide their opinion.

4.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 4 -


- 1 -


